FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHAYNE VISSER,                                   No. 14-70406

               Petitioner,                       Agency No. A200-884-383

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Shayne Visser, a native and citizen of South Africa, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Visser’s motion to reopen

because he failed to establish a prima facie case for the relief sought. See id. (court

defers to the BIA’s exercise of discretion unless it acted ‘arbitrarily, irrationally, or

contrary to law’).

      We lack jurisdiction to consider Visser’s contentions challenging the BIA’s

June 17, 2013, order denying his claims for asylum, withholding of removal, and

relief under the Convention Against Torture because Visser did not petition for

review of that order. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.

2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                      14-70406